Citation Nr: 0308608	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  01-01 485A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for generalized anxiety 
disorder.  


REPRESENTATION

Appellant represented by:  Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from June 1969 to May 1972, 
with 119 days lost from February 14 to March 5, 1970, from 
March 31 to April 28, 1970, from April 29 to July 7, 1970, 
and from August 2 to August 26, 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In that determination, the RO inter alia denied 
service connection for generalized anxiety disorder.  

In November 2001, a hearing was held before the undersigned 
Veterans Law Judge, who was designated by the Chairman to 
conduct that hearing pursuant to 38 U.S.C.A. § 7107(c), (e) 
(West 2002).  A transcript of the hearing is of record.  

This case has been advanced on the docket because 
administrative error resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2002).


FINDING OF FACT

The appellant's generalized anxiety disorder is related to 
his active military service.


CONCLUSION OF LAW

Service connection for generalized anxiety disorder is 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2002).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

The claim involves a request for service connection and there 
is no issue as to whether it is substantially complete.  38 
U.S.C.A. §5102 (West 2002); 38 C.F.R. §§ 3.150(a), 3.151(a), 
3.159(b)(2) (2002).  The appellant originally filed the 
appropriate form seeking to establish entitlement to service 
connected compensation in October 1996.  Accordingly, when he 
later submitted statements seeking service connection for 
generalized anxiety disorder, this informal claim did not 
require submission of another formal application.  See 38 
C.F.R. § 3.155(a) (2002).  There is no issue as to providing 
the appropriate form or instructions for completing it.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  The RO sent the appellant a 
December 1999 letter informing him of the requirements for 
showing service connection and that he could submit 
additional evidence concerning the appeal.  Following the 
November 2001 hearing in this case, the Board undertook 
additional evidentiary development.  By a June 2002 letter, 
he was informed of the development undertaken and what action 
VA was taking to help him.  In an October 2002 letter, the 
Board told him that it was scheduling him for an examination 
and of the provisions of 38 C.F.R. § 3.655 (2002).  There is 
no indication that additional notification of the types of 
evidence needed to substantiate the claim, or of VA's or the 
appellant's responsibilities with respect to the evidence, is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  The RO had assembled pertinent VA 
records prior to the Board assuming jurisdiction of the 
claim.  The Board, in its March 2002 development, directed 
that efforts be undertaken to obtain outstanding VA treatment 
records and other records held by the Social Security 
Administration.  The Board has obtained these records.  The 
appellant has not identified any other sources of treatment.  
The Board concludes that VA has undertaken reasonable efforts 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim for the benefit sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The RO afforded the appellant VA examinations in May 
1997.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO.  The Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

II.  Analysis

The claimant seeks to establish service connection for 
generalized anxiety disorder.  Service connection means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred in the 
line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2002).  In order to establish service connection, either the 
evidence must show affirmatively that such a disease or 
injury was incurred in or aggravated by service, or statutory 
presumptions may be applied.  There must be medical evidence 
of a current disability, medical or lay evidence of in-
service incurrence or aggravation of a disease or injury, and 
medical evidence linking the current disability to that in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A veteran who has 90 days or more of wartime service may be 
entitled to presumptive service connection of a chronic 
disease, including psychosis, that becomes manifest to a 
degree of 10 percent or more within one year from service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 
38 C.F.R. § 3.307 (2002).   

With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2002).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that in injury or disease 
existed prior thereto.  38 C.F.R. § 3.304(b) (2002).

The evidence of record includes service medical records, VA 
clinical records, and records received from the Social 
Security Administration.  The service entrance examination in 
May 1969 revealed no anxiety complaints and a normal 
psychiatric clinical evaluation.  Service medical records in 
November 1969 showed the appellant to be in a nervous, 
anxious state, and records in September 1970 showed an 
impression of anxiety.  The separation examination in April 
1972 noted no anxiety complaints and a normal psychiatric 
clinical evaluation.  Thus, the appellant was in sound 
condition at enlistment into service.  

Subsequent evidence included VA clinical records in February 
1995 that showed schizophrenic residuals that prevented the 
appellant from working.  VA clinical records in November 1996 
showed anxiety neurosis.  VA clinical records in February 
1997 showed ineffective individual coping and low self esteem 
from a traumatic childhood experience.  An examination 
prepared for the Social Security Administration in October 
1998 revealed diagnoses of depressive disorder, anxiety 
disorder, rule out alcohol abuse, and schizophrenia.  The 
examiner discussed the appellant's life experiences, 
including his father's suicide and his mental slowness.  VA 
clinical records in December 1998, June 1999, September 1999, 
and October 1999 showed generalized anxiety disorder with 
depression and a diagnosis of schizophrenia.  VA clinical 
records in January 2000 showed a diagnosis of dysthymia.  VA 
clinical records in April 2000 showed nervousness.  VA 
clinical records from August 2001 to June 2002 showed 
impressions and diagnoses of neurotic depression, anxiety 
disorder, and depressive disorder.  In December 2001 clinical 
records, it was noted that the appellant did not have post-
traumatic stress disorder (PTSD).  Other records in December 
2001 showed complaints of anxiety and the appellant's 
statement that things that happened to him in childhood 
increased during his military service.  The June 2002 
clinical record discussed recent events in the appellant's 
life, including his spouse's suicide.  

This evidence does not clearly and unmistakably rebut the 
presumption of soundness in this case, nor does it 
affirmatively indicate that the present anxiety the appellant 
experiences is related to the limited findings of anxiety and 
nervousness noted in the service medical records.  The VA 
examination in May 1997, however, included diagnoses of 
generalized anxiety disorder exacerbated by military service 
stress.  The Board sought clarification of this diagnosis 
through ordering another examination for the veteran.  The 
appellant failed to report for the examination.  He was 
informed in an October 2002 letter that he would be scheduled 
for an examination and that the case would be decided based 
on the evidence of record if he failed to report for the 
examination.  

While the evidence is not entirely clear that the veteran's 
anxiety disorder arose in service, and it is clear he had a 
troubled childhood, the only medical opinion of record as to 
the effect of the veteran's military service is that it 
exacerbated his generalized anxiety disorder.  This indicates 
that the examiner felt the disorder pre-existed service.  
Other evidence supports that conclusion, even a preponderance 
of the evidence.  It is not, however, as noted above, clear 
and unmistakable evidence of pre-existence.  Giving the 
veteran the benefit of any reasonable doubt, the Board finds 
that his generalized anxiety disorder is attributable to 
military service.




ORDER

Service connection for generalized anxiety disorder is 
granted.  



	                        
____________________________________________
	J. SHERMAN ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

